DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 September 2022 has been entered.
 	Claims 1, 3, 4, 10, 18, 20, 23 and 24 are currently amended.  Claims 2 and 19 are canceled.  Claims 1, 3-5, 10, 14-16, 18 and 20-27 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Objections
Claim 18 is objected to because of the following informalities. Lines 1-2 of the claim include the limitation “said said filler”. 
The unnecessary repetition should be deleted.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-5, 10, 14-16, 18 and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2012/0070713, hereinafter Whear in view of U.S. Patent No. 5,246,798, hereinafter Yaacoub and WIPO Patent Publication No. 2016/134222, hereinafter Natesh.
Regarding claim 1, Whear teaches a battery separator for a lead-acid battery. The battery separator comprises a porous membrane. The porous membrane comprises a porous material (“base material”) (paragraph [0227]). 
The porous material (“base material”) comprises polypropylene, polyethylene, ultra-high molecular weight polyethylene, polyvinyl chloride, phenolic resin and the like (paragraphs [0227, 0238]).
The porous material (“base material”) further comprises a filler, such as silica, fish meal and the like (abstract, paragraph [0243]).
The porous material (“base material”) further comprises processing oil as a plasticizer (paragraph [0227, 0243]).
Whear teaches using rubber in the separator for heavy metal sequestration (paragraphs [0096, 0300]). 
Whear teaches treating the separator surface with surfactant at levels comparable to those used for typical lead-acid battery separators (paragraph [0194]). Whear teaches that the surfactant may be an ethoxylated fatty alcohol (paragraphs [0089, 0090]) – a nonionic surfactant.
Whear teaches that the substrate (backweb) thickness is in the range 65 µm to 750 µm (paragraph [0235]).
Whear does not specify: 1) the amount of the surfactant; and 2) the concentration of the rubber.
Regarding 1), Yaacoub teaches an analogous separator for a lead-acid battery. The separator is a porous membrane comprising microporous polyolefin and includes non-ionic surfactant (abstract). Yaacoub mentions ethoxylated fatty alcohols among the possible non-ionic surfactants (col. 5, lines 4-5). Yaacoub teaches treating the surface of the membrane with a surfactant at concentrations greater than 0.5 g/m2 (col. 5, lines 29, 30, 60-63). In a specific example, Yaacoub teaches a concentration of 2.5 g/m2 (col. 7, lines 58-62).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use an anionic or cationic surfactant at a concentration of greater than 0.5 g/m2 and specifically at a concentration of 2.5 g/m2 in Whear’s separator without undue experimentation and with a reasonable expectation of success.
Regarding 2), Natesh teaches an analogous separator. Natesh further teaches including rubber as a heavy metal scavenger (p. 20, lines 21-25). In an example Natesh teaches that rubber is present at a concentration of 6 percent by weight (p. 71, lines 21-24).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use include rubber at a concentration of 6 percent by weight for the purpose of assisting with heavy metal sequestration.
Whear’s optimum range overlaps the instant application's optimum range of 275 µm to 500 µm.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Whear as modified by Natesh and Yaacoub discloses the claimed invention except for the exact optimum range of the backweb thickness in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 3 and 4, Whear teaches that the rubber is latex (paragraph [0300]).
Regarding claims 4 and 5, Whear teaches ribs (paragraphs [0228, 0242]). Whear does not explicitly teach material suitable for the ribs.
Whear fails to teach the enumerated rubbers.
It is well-known in the art to use rubber to form ribs in separators of the type taught by Whear – see, e.g. Natesh (p. 55, 28-33, p. 56, 1-2 and figure 4B). Natesh teaches that a suitable rubber is ABS - a styrene/butadiene copolymer rubber (Natesh’s p. 55, lines 32-33).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use rubber to form ribs as taught by Natesh without undue experimentation and with a reasonable expectation of success.
Regarding claim 10, Whear as modified by Natesh teaches rubber present at a concentration of 6 percent by weight (Natesh’s p. 71, lines 21-24).
Regarding claims 14-16, Whear as modified by Yaacoub teaches that the surfactant should be applied at a concentration greater than 0.5 g/m2 (Yaacoub’s col. 5, lines 60-63). In a specific example, Yaacoub teaches a concentration of 2.5 g/m2 (Yaacoub’s col. 7, lines 58-62).
Regarding claim 18, Whear teaches that the filler includes silica, fish meal and the like (abstract).
Regarding claim 20, Whear teaches that the plasticizer is processing oil (paragraph [0227]).
Regarding claims 21 and 22, Whear teaches that the separator includes a mat of glass and/or synthetic fibers (paragraphs [0305-0309]).
Regarding claims 23 and 24, Whear teaches that the substrate (backweb) thickness is in the range 65 µm to 750 µm (paragraph [0235]).
Whear’s optimum range overlaps the instant application's optimum ranges of 300 µm to 500 µm and 350 µm to 500 µm.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Whear as modified by Natesh and Yaacoub discloses the claimed invention except for the exact optimum range of the backweb thickness in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 25, Whear teaches that the separator may include positive or negative ribs (paragraphs [0228, 0242]).
Regarding claim 26, Whear teaches ribs (paragraphs [0228, 0242]).
Whear fails to teach that the ribs comprise rubber.
It is well-known in the art to use rubber to form ribs in separators of the type taught by Whear – see, e.g. Natesh (p. 55, 28-33, p. 56, 1-2 and figure 4B).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use rubber to form ribs as taught by Natesh without undue experimentation and with a reasonable expectation of success.
Regarding claim 27, Whear teaches that the separator is in the shape of a cut piece, wrap, envelope or pocket (paragraph [0228]).

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the combination of the Whear, Yaacoub and Natesh references has been provided, as recited above, to address the amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILIA V. NEDIALKOVA
Examiner
Art Unit 1724

/STEWART A FRASER/Primary Examiner, Art Unit 1724